          Case 3:19-cr-00621-EMC Document 53-1 Filed 07/28/20 Page 1 of 1

                                                                                            FILED
                       UNITED STATES DISTRICT COURT                                           Jul 28 2020

                       NORTHERN DISTRICT OF CALIFORNIA                                      SUSANY. SOONG
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                             SAN FRANCISCO
                             CRIMINAL COVER SHEET
Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.


 CASE NAME:                                                CASE NUMBER:
 USA V.    AHMAD ABOUAMMO; et al.                                   CR     19-CR-00621-EMC
 Is This Case Under Seal?                       Yes       No ✔

 Total Number of Defendants:                       1      2-7 ✔       8 or more

 Does this case involve ONLY charges
                                                Yes       No   ✔
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crim. L.R. 18-1):                    SF ✔ OAK             SJ

 Is this a potential high-cost case?            Yes       No ✔

 Is any defendant charged with
                                                Yes       No ✔
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes       No ✔

 Assigned AUSA
                    COLIN SAMPSON, AUSA                   Date Submitted:    7-28-20
 (Lead Attorney):

 Comments:




                                                               RESET FORM              SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
